DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 8, 10, 13, 15, 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ko (US 2021/0103314).

Regarding Claim 1 (Original), Ko teaches a display device for a vehicle [intended use for a structure and given no patentable weight], comprising: 
a first frame [fig 3 @140]; 
a second frame [fig. 3 @150] configured to move along a first direction with respect to the first frame [¶0056, “At least part of the sliding member 150 may be disposed under the frame 140, and the sliding member 150 may slide along the rail 140b, which is formed on the frame 140, depending on operation of the actuator module 130”]; 
a roller [fig. 3 @155] rotatably [¶0093 teaches 155 rotates] coupled [¶0056, “One end of the sliding member 150 may be coupled with the rotary shaft 155”] to the second frame [fig. 3 @150] and 
configured to move along the first direction based [155 is coupled to 150] on movement of the second frame [¶0056, “While the sliding member 150 slides in the first direction, the end of the sliding member 150 may rotate the rotary shaft 155, and the panel support part 170 may be moved depending on the rotation of the rotary shaft 155”] with respect to the first frame [fig. 3 @181]; and 
a flexible display [fig. 3 @160] that is at least partially wound [¶0050, “While at least part of the second display area 160b is rolled and bent around the rotary shaft 155”] around the roller [fig. 3 @155] and that is configured to be bent [¶0050] around the roller [fig. 3 @155];
the flexible display [fig. 3 @160] having an end portion fixed to the first frame [¶0051, “one end of the display 160 may be coupled to an elastic member 159. One side of the elastic member 159 may be fixed to one side of the frame 140”], wherein 
a front surface of the flexible display [fig. 3 @160] defines an externally exposed area [¶0042] that is configured to increase [fig. 1 @(from D1 in state 101 to D1 +D2 in state 103)] based on an increase of a distance [fig. 3 @140 is fixed while fig. 3 @150 slides in the x direction to increase the external display area, second roller 155 is coupled to second frame 150] between the first frame [fig. 3 @140] and the roller [fig. 3 @155]

Regarding Claim 2 (Original), Ko teaches the display device according to Claim 1, wherein the second frame [fig. 4 @150] comprises: 
a pair of bodies [construed as unlabeled mounts described in ¶0061, “The protruding central portions of the opposite side surfaces of the rotary shaft 155 may be mounted on the second cover 182” ] that are coupled to ends of the roller, respectively [¶0061, “Central portions of opposite side surfaces of the rotary shaft 155 may further protrude beyond peripheral portions of the opposite side surfaces of the rotary shaft 155”]; and 
a connection bar [fig. 7 @182] that connects the pair of bodies to each other [¶0061] and 
that is configured to guide [fig. 7 illustration of 182, 160b and 155 is construed as claimed structure] the flexible display [fig. 7 @160b] in contact the roller [fig. 7 @155].

Regarding Claim 3 (Original), Ko teaches the display device according to Claim 1, further comprising: 
a moving assembly [fig. 4 @(unlabeled end of 150)] configured to move [¶0056, “While the sliding member 150 slides in the first direction, the end of the sliding member 150 may rotate the rotary shaft 155, and the panel support part 170 may be moved depending on the rotation of the rotary shaft 155”] the roller [fig. 3 @155] in the first direction [fig. 5 @X]; and 
an actuator [fig. 3 @130] configured to provide driving force to the moving assembly [¶0056, “the sliding member 150 may slide along the rail 140b, which is formed on the frame 140, depending on operation of the actuator module 130”].

Regarding Claim 4 (Original), Ko teaches the display device of Claim 3, wherein the moving assembly comprises: 
a moving plate [fig. 3 @151] that is coupled to the second frame [fig. 3 @150] and that is configured to move [¶0056] along the first direction [fig. 5 @X] based on the roller [fig. 3 @155] moving in the first direction [fig. 5 @X]; and 
a chain [fig. 4 @170, chain is construed “a sequence of items of the same type forming a line”, ¶0062, “panel support part 170 may be formed in a rail structure in which protrusions having a predetermined length (e.g., a length corresponding to the length of the display 160 in the y-axis direction) are continuously disposed at predetermined intervals. Cross-sections (e.g., cross-sections in the x-axis direction) of the plurality of protrusions may have various shapes, such as a circular shape, an oval shape, a triangular shape, a rhombic shape, a protruding shape, and the like”]] that is coupled [¶0057, “A gear pattern engaged with the rotary shaft 155 may be provided at an end of the base plate 151”; ¶0061, “At least part of the rotary shaft 155 may be gear-coupled with the panel support part 170”] to the first frame [fig. 3 @140, ¶0051, “One side of the elastic member 159 may be fixed to one side of the frame 140, and an opposite side of the elastic member 159 may be connected to the panel support part 170”], that is configured to be bent [fig. 7] around the roller [fig. 7 @155], and 
that is configured to support at least a portion [¶0075, “Part of the display 160 may be disposed on at least part of the panel support part 170”] of a rear surface of the flexible display [fig. 4 @160]. 

Regarding Claim 8 (Original), Ko teaches the display device of Claim 4, wherein 
the chain [fig. 3 @170] has an end portion fixed to the first frame [fig. 4 @140, fig. 3 @140, ¶0051, “One side of the elastic member 159 may be fixed to one side of the frame 140, and an opposite side of the elastic member 159 may be connected to the panel support part 170”]. 

Regarding Claim 10 (Original), Ko teaches the display device of Claim 4, wherein the actuator comprises:
a first bracket [fig. 2 @181b_2] coupled to [a bracket is construed as “a member that projects from a structure”, to couple is construed as  “to join or combine something with something else”, first frame (140) and (181b_2) are construed as coupled because they do not move independently during normal operation] the first frame [fig. 4 @140];
a second bracket [fig. 2@181b_1] that is coupled to the first bracket [fig. 2 @181b_2]  and that extends in the first direction [fig. 2 @X]; and
a third bracket [fig. 2 @182b_2] coupled [¶0056, “One end of the sliding member 150 may be coupled with the rotary shaft 155”, ¶0061, “the protruding central portions of the opposite side surfaces of the rotary shaft 155 may be mounted on the second cover 182”] to the moving plate [fig. 4 @151] and configured to move along the first direction [fig. 2 @X] with respect to the second bracket [fig. 2@181b_1].

Regarding Claim 13 (Original), Ko teaches the display device of Claim 10, wherein 
the roller [fig. 3 @155] is configured to move [¶0056, “One end of the sliding member 150 may be coupled with the rotary shaft 155”, ¶0061, “the protruding central portions of the opposite side surfaces of the rotary shaft 155 may be mounted on the second cover 182”] by a distance in the first direction [fig. 1 @X] based on the third bracket [fig. 2 @182b_2] moving by the distance in the first direction.

Regarding Claim 15 (Original), Ko teaches the display device of Claim 1, further comprising 
a guide bar [fig. 4 @140b, ¶0055, “At least one rail 140b may be formed on the rear surface of the frame 140] that is coupled to the first frame [fig. 4 @140] and that extends in the first direction [fig. 2 @X], 
the guide bar defining a guide rail [¶0056, “At least part of the sliding member 150 may be disposed under the frame 140, and the sliding member 150 may slide along the rail 140b, which is formed on the frame 140, depending on operation of the actuator module 130”] that receives a protruding portion [¶0055, “A rotary gear (or, a pinion gear) disposed on one side of the actuator module 130 may be engaged with the rail 140b”] of the second frame [fig. 4 @150].

Regarding Claim 18 (Original), Ko teaches a display device for a vehicle [construed as an intended use for a structure and given no patentable weight], comprising: 
a first frame [fig 3 @140]; 
a second frame [fig. 3 @150] configured to move along a first direction with respect to the first frame [¶0056, “At least part of the sliding member 150 may be disposed under the frame 140, and the sliding member 150 may slide along the rail 140b, which is formed on the frame 140, depending on operation of the actuator module 130”]; 
a roller [fig. 3 @155]  rotatably [¶0093 teaches 155 rotates] coupled [¶0056 teaches 130 is mounted in fig. 4 @157 (part of second frame 150)] to the second frame [fig. 4 @150] and 
configured to move along the first direction based [155 is coupled to 150] on movement of the second frame [¶0056, “While the sliding member 150 slides in the first direction, the end of the sliding member 150 may rotate the rotary shaft 155, and the panel support part 170 may be moved depending on the rotation of the rotary shaft 155”]; and
a flexible display [fig. 3 @160] that is at least partially wound [¶0050, “While at least part of the second display area 160b is rolled and bent around the rotary shaft 155”] around the roller [fig. 3 @155] and that is configured to be bent [¶0050] around the second roller [fig. 3 @155];
the flexible display [fig. 3 @160] having an end portion fixed to the first frame [¶0051, “one end of the display 160 may be coupled to an elastic member 159. elastic member 159 may be fixed to one side of the frame 140”], wherein the flexible display is configured to: 
based on the roller [fig. 3 @155] moving away from the first frame [fig. 3 @140] along the first direction [fig. 1 @X], switch from a first state [fig. 1 @101] to a second state [fig. 1 @103] that is different from the first state, and 
based on the roller [fig. 3 @155] moving toward the first frame [fig. 3 @140] along the first direction [fig. 1 @X], switch from the second state [fig. 1 @103] to the first state [fig. 1 @101]

Regarding Claim 19 (Original), Ko teaches the display device of Claim 18, wherein 
a front surface of the flexible display [fig. 1 @160] defines an externally exposed area, and wherein 
the externally exposed area in the second state [fig. 1 @103] is greater than the externally exposed area in the first state [fig. 1 @101].

Regarding Claim 20 (Original), Ko teaches the display device of Claim 18, further comprising:
a moving plate [fig. 3 @151] attached to [151 is attached to 155, 155 is attached to 170, 170 is attached to 160, ¶0057, “A gear pattern engaged with the rotary shaft 155 may be provided at an end of the base plate 151”, ¶0061, “At least part of the rotary shaft 155 may be gear-coupled with the panel support part 170”, ¶0062, “the panel support part 170, on which the display 160 of the electronic device 100 is seated”] the flexible display [fig. 3 @160] and
configured to move [151 slides] along the first direction [fig. 5 @X] based [151 is gear coupled to 155] on the roller [fig. 3 @155] moving along the first direction [fig. 5 @X]; 
a chain [fig. 4 @170, chain is construed “a sequence of items of the same type forming a line”, ¶0062, “panel support part 170 may be formed in a rail structure in which protrusions having a predetermined length (e.g., a length corresponding to the length of the display 160 in the y-axis direction) are continuously disposed at predetermined intervals. Cross-sections (e.g., cross-sections in the x-axis direction) of the plurality of protrusions may have various shapes, such as a circular shape, an oval shape, a triangular shape, a rhombic shape, a protruding shape, and the like”] that has
a first end coupled [¶0051, “One side of the elastic member 159 may be fixed to one side of the frame 140, and an opposite side of the elastic member 159 may be connected to the panel support part 170”] to the first frame [fig. 3 @140] and 
a second end coupled [170 is coupled to 155, 155 is couples to 151, ¶0061, “At least part of the rotary shaft 155 may be gear-coupled with the panel support part 170”, ¶0057, “A gear pattern engaged with the rotary shaft 155 may be provided at an end of the base plate 151”] to the moving plate [fig. 4 @151], 
the chain [fig, 3 @170] being configured to be bent around the roller [fig. 7 @155] and to support at least a portion of a rear surface of the flexible display [fig. 7 @160b]
a first bracket [fig. 2 @181b_2] coupled to [a bracket is construed as “a member that projects from a structure”, to couple is construed as  “to join or combine something with something else”, first frame (140) and (181b_2) are construed as coupled because they do not move independently during normal operation] the first frame [fig. 4 @140];
a second bracket [fig. 2@181b_1] that is coupled to the first bracket [fig. 2 @181b_2]  and that extends in the first direction [fig. 2 @X]; and
a third bracket [fig. 2 @182b_2] coupled [¶0056, “One end of the sliding member 150 may be coupled with the rotary shaft 155”, ¶0061, “the protruding central portions of the opposite side surfaces of the rotary shaft 155 may be mounted on the second cover 182”] to the second frame [fig. 4 @150] and configured to move along the first direction [fig. 2 @X] with respect to the second bracket [fig. 2@181b_1].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of Kampher (US 3,646,752). All reference is to Ko unless indicated otherwise.

Regarding Claim 5 (Original), Ko teaches the display device of Claim 4
Ko does not teach the chain comprises a first link that defines a first link hole; a second link that defines a second link hole; and a link pin that is inserted into the first link hole and the second link hole and that connects the first link and the second link to each other, and wherein the first link hole has an elongated slot shape having a first diameter in a longitudinal direction of the chain and a second diameter in a thickness direction of the chain, the first diameter being greater than the second diameter 
Kampher teaches a first link [fig. 2 @12] that defines a first link hole [fig. 2 @57];
a second link [fig. 1 @11] that defines a second link hole [fig. 4 @32]; and
a link pin [fig. 2 @15] that is inserted [col 3 lines 23-25, “elongated pin holes 57 are provided in the center bar assembly 12 to permit the pin members 15 to pass through the center bar assembly and act with the body surface 41 of the pin 15”] into the first link hole [fig. 2 @57] and the second link hole [fig. 4 @31] and that connects the first link and the second link to each other [fig. 1], and wherein 
the first link hole [figs. 1 and 2 @57] has an elongated slot shape [col 3 lines 23-25] having a first diameter in a longitudinal direction of the chain and a second diameter in a thickness direction of the chain, the first diameter being greater than the second diameter [fig. 1 illustrates the elongation of fig. 2 @57 is in the longitudinal direction of the chain]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate a chain comprises of ling holes that are elongated in the longitudinal direction, as taught by Kampher, into  the display device taught by Ko in order to provide a flexible conveyor chain which gives a good range of side flexing capacity, provides necessary strength at the needed, and area lubrication characteristics will be inherent in the material and will not be required externally on the chain. (Kampher: col 1 lines 33-41).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of Yoshizumi (US 2016/0037657). All reference is to Ko unless indicated otherwise.

Regarding Claim 6 (Original), Ko teaches the display device of Claim 4, wherein the moving assembly further comprises:
a backplate [fig. 3 @170 and 159] that faces the flexible display [fig. 7 @160] and that defines a through-hole [¶0077, “The second hole 193b may be provided on one side of the panel support part 170] at a position corresponding [fig. 6 illustrates 193b corresponds to the position of 155] to the roller [fig. 2 @155], 
at least a portion of the backplate [fig. 3 @170 and 159] comprising an elastic member [¶0051, “an opposite side of the elastic member 159 may be connected to the panel support part 170
Ko does not teach the elastic member comprises a metal plate
Yoshizumi teaches an elastic member [fig. 3A1 @106] that comprises a metal plate [¶0093, “favorable examples of the cushioning material 106 are an elastic body such as rubber and a metal plate serving as a leaf spring. By optimization of the thickness of any of these materials, a desired restoring force can be obtained”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate an elastic tensioning device comprising a metal plate, as taught by Yoshizumi into the display device taught by Ko, in order to provide a member which is capable of absorbing or cushioning an applied force and also generating a restoring force to return the elastic portion to a static dimension. Magnet

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of Yoshizumi and Kim (US 2018/0070466). All reference is to Ko unless indicated otherwise.

Regarding Claim 7 (Original), Ko in view of Yoshizumi teaches the display device of Claim 6
Ko in view of Yoshizumi does not teach a first magnet that is disposed at a portion of the flexible display and that couples the flexible display to the backplate 
Kim teaches a first magnet [fig. 15 @64] that is disposed at a portion of the flexible display [¶0117, “The magnet 64 may be positioned on each apron and attached to the display panel 10] and 
that couples the flexible display to the backplate [¶0119, “Because the display panel 10 and the module cover 15 are attached by the magnets 64”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to use a magnet to attach a flexible display to a supporting backplate, as taught by Kim, into the display device taught by Ko in view of Yoshizumi in order to support a flexible display using a reliable, maintenance free and low cost attaching means (Kim: ¶0115).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of Yomogita (US 2017/0023177). All reference is to Ko unless indicated otherwise.
	
Regarding Claim 9 (Original), Ko teaches the display device of Claim 4, wherein
the actuator [fig. 4 @130] comprises a motor [¶0048]
Ko does not teach the actuator motor is a linear motor
Yomogita teaches an actuator motor is a linear motor [¶0140]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate a linear motor actuator, as taught by Yomogita, into the display device taught by Ko in order to eliminate the need for elastic components such as gears and couplings which introduce motion error. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of Bok (US 2021/0014982) and Yetukuri (US 2012/0268665). All reference is to Ko unless indicated otherwise.

Regarding Claim 14 (Original), Ko teaches the display device of Claim 1 
Ko does not teach the first frame is fixed to a dashboard of the vehicle, and wherein the flexible display is configured to protrude outward from the dashboard of the vehicle based on the second frame moving along the first direction with respect to the first frame
Bok teaches a first frame [Bok: fig. 10A @30] is configured to be fixed to a horizontal surface, and wherein 
the flexible display [Bok: fig. 12 @DP] is configured to protrude outward from the horizontal surface based on the second frame [Bok: fig. 12 @40] moving along the first direction with respect to the first frame [Bok: fig. 10A @30]
Before the application was filed it would have been obvious to one of ordinary skill in the art to fix the rollup display, taught by Ko, to a horizontal surface, as taught by Bok in order to provide an expandable display that is fixed at a first end and expands in a single direction away from the horizontal surface to which it is fixed.
Ko in view of Bok does not teach the horizontal surface is a dashboard of a vehicle
 	Yetukuri teaches a horizontal surface is a dashboard of a vehicle [¶0037, fig. 12 @100]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the rollup display, taught by Ko in view of Bok, into a vehicle dashboard, as taught by Yetukuri in order to provide vehicle occupants with a variable sized display surface capable of being configured to occupy minimal interior space.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of Park (US 2019/0384438). All reference is to Ko unless indicated otherwise.

Regarding Claim 16 (Original), Ko teaches the display device of Claim 1, 
Ko does not teach a magnet coupled to the second frame  and a Hall sensor that is coupled to the first frame that is configured to sense a spacing distance relative to the magnet, and that allows a controller of the vehicle to determine the externally exposed area based on the sensed spacing distance
Park teaches a magnet [fig. 9 @913] coupled to a second frame [fig. 2 @211] and a Hall sensor [fig. 9 @911] that is coupled to the first frame [fig. 9 @921] that is configured to sense a spacing distance [¶0112] relative to the magnet [construed as detect magnet when within a predetermined distance], and that 
allows a controller [fig. 12 @1210] of the vehicle [¶0059 teaches the electronic device may be installed in a vehicle, when installed in a vehicle the controller is a controller of the vehicle] to determine the externally exposed area [fig. 1A @112] based on the sensed spacing distance [¶0112 teaches determination of distance between hall sensor and magnet indicates closed state of device]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate a magnetic sensor capable of detecting the open/close state, as taught by Park into the display device taught by Ko, in order that display related applications can determine the actual external display size before or during their execution.

Regarding Claim 17 (Original), Ko teaches the display device of Claim 1, 
Ko does not teach the display device is configured to be controlled by a controller of the vehicle to thereby change the externally exposed area according to a user  or a device in the vehicle
Park teaches the display device is configured to be controlled by a controller [fig. 12 @1210] of the vehicle [¶0059 teaches the electronic device may be installed in a vehicle, when installed in a vehicle the controller is a controller of the vehicle] to thereby change the externally exposed area according to a user [¶0108, “According to various embodiments of the disclosure, the processor may perform control to perform the sliding operation by operating the actuator module in response to a user input”] or a device in the vehicle [alternate limitation not addressed]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate a controller capable of controlling the display size based on a user input, as taught by Park, into the display device taught by Ko, in order that a user can adjust the display size as desired.

Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640. The examiner can normally be reached 1000-1900. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Douglas M Wilson/Examiner, Art Unit 2694